Exhibit 10.7

 

AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT

 

This Amended and Restated Indemnification Agreement, dated as of [·] (this
“Agreement”), is made by and between United Natural Foods, Inc., a Delaware
corporation (the “Company”), and (“Indemnitee”).

 

RECITALS

 

A.            In light of the responsibilities vested in directors and officers
of a Delaware corporation, it is critically important to the Company and its
stockholders that the Company be able to attract and retain highly experienced
and reputable persons to serve as directors and officers of the Company.

 

B.            In recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.

 

C.            The Delaware courts have recognized that indemnification by a
corporation serves the dual policies of (1) allowing corporate officials to
resist unjustified lawsuits, and (2) encouraging capable women and men to serve
as corporate directors and officers.

 

D.            Indemnitee is, or will be, a director or officer of the Company
and his or her willingness to serve in such capacity is predicated, in
substantial part, upon the Company’s willingness to indemnify him or her in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the State of Delaware, and upon the other undertakings set forth
in this Agreement.

 

E.             Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s service or continued service as a director or officer of the
Company and to enhance Indemnitee’s ability to serve the Company in an effective
manner, and in order to provide such protection pursuant to express contract
rights (intended to be enforceable irrespective of, among other things, any
amendment to the Company’s certificate of incorporation or bylaws (collectively,
the “Constituent Documents”), any change in the composition of the Company’s
Board of Directors (the “Board”) or any change-in-control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancement of Expenses to
Indemnitee as set forth in this Agreement and for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.

 

F.              In light of the considerations referred to in the preceding
recitals, it is the Company’s intention and desire that this Agreement not
diminish or abrogate any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the State of Delaware, any other contract
or otherwise (collectively, “Other Indemnity Provisions”) or the Company’s
directors’ and officers’ liability insurance policies, and

 

1

--------------------------------------------------------------------------------



 

that the provisions of this Agreement be construed liberally, subject to their
express terms, in order to maximize the protections to be provided to Indemnitee
hereunder.

 

G.            This Amended and Restated Indemnification Agreement replaces and
supersedes the previous Indemnification Agreement between the Company and
Indemnitee, dated [·] in its entirety and any other such prior indemnity
agreement (“Prior Agreement(s)”).  All such prior agreements are hereby
terminated, and of no further force and effect.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                      Certain Definitions.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement with initial capital letters:

 

(a)                                 “Change in Control” means the occurrence of
one or more of the following events:

 

(i)                                     any “person”, including a “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding the Company, any of its Controlled Affiliates, or any employee benefit
plan of the Company or any of its Controlled Affiliates) is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities;

 

(ii)                                  the stockholders of the Company shall
approve a definitive agreement (1) for the merger or other business combination
of the Company with or into another corporation if (A) a majority of the
directors of the surviving corporation were not directors of the Company
immediately prior to the effective date of such merger or (B) the stockholders
of the Company immediately prior to the effective date of such merger own less
than 60% of the combined voting power in the then outstanding securities in such
surviving corporation or (2) for the sale or other disposition of all or
substantially all of the assets of the Company; or

 

(iii)                               the purchase of 30% or more of the combined
voting power of the Company’s then outstanding securities pursuant to any tender
or exchange offer made by any “person”, including a “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
any of its Controlled Affiliates, or any employee benefit plan of the Company or
any of its Controlled Affiliates.

 

(b)                                 “Claim” means (i) any threatened, asserted,
pending or completed claim, demand, action, suit or proceeding, whether civil,
criminal, administrative, arbitrative, investigative or other, and whether made
pursuant to federal, state or other law; and (ii) any inquiry or investigation,
whether made, instituted or conducted, by the Company or any other Person,
including without limitation any federal, state or

 

2

--------------------------------------------------------------------------------



 

other governmental entity, that Indemnitee determines might lead to the
institution of any such claim, demand, action, suit or proceeding.  For the
avoidance of doubt, the Company intends indemnity to be provided hereunder in
respect of acts or failure to act prior to, on or after the date hereof.

 

(c)                                  “Controlled Affiliate” means any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit, that is directly or
indirectly controlled by the Company.  For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity or enterprise,
whether through the ownership of voting securities, through other voting rights,
by contract or otherwise; provided that direct or indirect beneficial ownership
of capital stock or other interests in an entity or enterprise entitling the
holder to cast 15 per cent or more of the total number of votes generally
entitled to be cast in the election of directors (or persons performing
comparable functions) of such entity or enterprise shall be deemed to constitute
control for purposes of this definition.

 

(d)                                 “Disinterested Director” means a director of
the Company who is not and was not a party to the Claim in respect of which
indemnification is sought by Indemnitee.

 

(e)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and the rules, regulations
and guidance thereunder.  Any reference to a provision in the Exchange Act shall
include any successor provision thereto.

 

(f)                                   “Excluded Person” means (i) the Company,
(ii) any of the Company’s Subsidiaries, (iii) any Holding Company, (iv) any
employee benefit plan of the Company, any of its Subsidiaries or a Holding
Company, or (v) any Person organized, appointed or established by the Company,
any of its Subsidiaries or a Holding Company for or pursuant to the terms of any
plan described in clause (iv).

 

(g)                                  “Expenses” means attorneys’ and experts’
fees and expenses and all other costs and expenses (including but not limited to
court costs, transcript costs, costs of travel, duplicating and imaging costs,
printing and binding costs, telephone charges, facsimile transmission charges,
computerized legal research, postage and courier costs, fees and expenses of
third-party vendors, and the premium, security for, and other costs associated
with any bond (including supersedeas or appeal bonds, injunction bonds, costs
bonds, appraisal bonds or their equivalents)) paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in
(including on appeal), any Claim.

 

(h)                                 “Holding Company” means an entity that
becomes a holding company for the Company or its businesses as part of any
reorganization, merger, consolidation or other transaction, provided that the
outstanding shares of common stock of such entity and the combined voting power
of the then outstanding Voting Securities of such entity are, immediately after
such reorganization, merger, consolidation or other transaction, beneficially
owned, directly or indirectly, by all or substantially

 

3

--------------------------------------------------------------------------------



 

all of the individuals and entities who were the beneficial owners,
respectively, of the Voting Securities of the Company outstanding immediately
prior to such reorganization, merger, consolidation or other transaction in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation or other transaction, of such outstanding
Voting Securities of the Company.

 

(i)                                     “Indemnifiable Claim” means any Claim
based upon, arising out of or resulting from (i) any actual, alleged or
suspected act or failure to act by Indemnitee in his or her capacity as a
director or officer of the Company or, at the request of the Company, as a
director, officer, employee, member, manager, fiduciary, trustee or agent of any
other corporation, limited liability company, partnership, joint venture, trust
or other organization or enterprise, whether or not for profit, as to which
Indemnitee is or was serving at the request of the Company, (ii) any actual,
alleged or suspected act or failure to act by Indemnitee in respect of any
business, transaction, communication, filing, disclosure or other activity as a
director or officer of the Company or, at the request of the Company, as a
director, officer, employee, member, manager, trustee, fiduciary or agent of any
other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director or officer of the
Company or, at the request of the Company, as a current or former director,
officer, employee, member, manager, trustee, fiduciary or agent of any other
entity or enterprise referred to in clause (i) of this sentence or any actual,
alleged or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status.  In
addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served as a
director or officer of the Company or, at the request of the Company, as a
director, officer, employee, member, manager, agent, trustee or other fiduciary
of another entity or enterprise if Indemnitee is or was serving as a director,
officer, employee, member, manager, agent, trustee or other fiduciary of such
entity or enterprise and (A) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (B) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (C) the Company or a
Controlled Affiliate (by action of the Board, any committee thereof or the
Company’s Chief Executive Officer (other than as the Chief Executive Officer
himself or herself)) caused or authorized Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.

 

(j)                                    “Indemnifiable Losses” means any and all
Losses relating to, arising out of or resulting from any Indemnifiable Claim;
provided, however, that Indemnifiable Losses shall not include Losses incurred
by Indemnitee in respect of any Indemnifiable Claim (or any matter or issue
therein) as to which Indemnitee shall have been adjudged liable to the Company,
unless and only to the extent that the Delaware Court of Chancery or the court
in which such Indemnifiable Claim was brought shall determine upon application
that, despite the adjudication of liability

 

4

--------------------------------------------------------------------------------



 

but in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses as the court shall deem
proper.

 

(k)                                 “Indemnification Eligibility Requirement”
means that, in accordance with Section 145(a) or (b) of the Delaware General
Corporation Law, the Indemnitee shall not be eligible for indemnification
against Indemnifiable Losses relating to, arising out of or resulting from an
Indemnifiable Claim, unless (i) the Indemnitee has acted in good faith and with
a reasonable belief that his or her action was in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
that Indemnitee had no reasonable cause to believe that his or her conduct was
unlawful, or (ii) the Indemnitee meets any other applicable standard of conduct
that may hereafter be substituted under Section 145(a) or (b) of the Delaware
General Corporation Law or any successor to such provision(s).

 

(l)                                     “Independent Counsel” means a law firm,
or a member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company (or any subsidiary of the Company) or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party to the Indemnifiable
Claim giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(m)                             “Losses” means any and all Expenses, damages,
losses, liabilities, judgments, fines, penalties (whether civil, criminal or
other) and amounts paid or payable in settlement, including without limitation
all interest, assessments and other charges paid or payable in connection with
or in respect of any of the foregoing.

 

(n)                                 “Person” means any individual or entity,
including any two or more Persons deemed to be one “person” as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act.

 

(o)                                 “Subsidiary” means an entity of which the
Company directly or indirectly holds all or a majority of the value of the
outstanding equity interests of such entity or a majority of the voting power
with respect to the Voting Securities of such entity.

 

(p)                                 “Voting Securities” means securities of a
Person entitling the holder thereof to vote in the election of the members of
the board of directors of such person or such governing body of such Person
performing a similar principal governing function with respect to such Person.

 

2.                                      Indemnification Obligation.  Subject to
Section 7 and to the proviso in this Section, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent

 

5

--------------------------------------------------------------------------------



 

permitted or required by the laws of the State of Delaware in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that, (i) except as provided
in Sections 4 and 21 or in connection with such Indemnitee’s rights with respect
to a Change in Control, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
against the Company or any director or officer of the Company unless the Company
has joined in or authorized the proceeding in connection with such Claim; and
(ii) Indemnitee shall not be entitled to indemnification pursuant to this
Agreement on any Claim determined by final judgment or other final adjudication
to be a violation of federal or state securities laws if such indemnification is
by final judgment or other final adjudication determined to be not permitted
under then-applicable law; and, provided further, that the Company shall not be
obligated to (x) indemnify Indemnitee for the disgorgement of profits arising
from the purchase or sale of securities of the Company in violation of
Section 16(b) of the Exchange Act, and (y) indemnify or advance funds to
Indemnitee for Indemnitee’s reimbursement to the Company of any bonus or
incentive-based or equity-based compensation previously received by Indemnitee
or payment of any profits realized by Indemnitee from the sale of securities of
the Company, as required in each case under the Exchange Act (including but not
limited to any such reimbursement under Section 304 of the Sarbanes-Oxley Act of
2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act in connection with an accounting restatement of the Company or the payment
of the Company of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).  The Company
acknowledges that the foregoing obligation may be substantially broader than
that now provided by applicable law and the Company’s Constituent Documents and
intends that it be interpreted consistently with this Section and the recitals
to this Agreement.

 

3.                                      Advancement of Expenses.  Indemnitee
shall have the right to advancement by the Company prior to the final
disposition of any Indemnifiable Claim of any and all Expenses relating to,
arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines in good faith are reasonably likely to
be paid or incurred by Indemnitee and as to which Indemnitee’s counsel provides
supporting documentation.  Without limiting the generality or effect of any
other provision hereof, Indemnitee’s right to such advancement is not subject to
the satisfaction of any Indemnification Eligibility Requirement.  Without
limiting the generality or effect of the foregoing, within five business days
after any request by Indemnitee that is accompanied by supporting documentation
for specific Expenses to be reimbursed or advanced, the Company shall, in
accordance with such request (but without duplication), (a) pay such Expenses on
behalf of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to
pay such Expenses, or (c) reimburse Indemnitee for such Expenses; provided that
Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim.  In connection with any such payment, advancement or
reimbursement, at the request of the Company, Indemnitee shall execute and
deliver to the Company an undertaking, which need not be secured and shall be

 

6

--------------------------------------------------------------------------------



 

accepted without reference to Indemnitee’s ability to repay the Expenses, by or
on behalf of the Indemnitee, to repay any amounts paid, advanced or reimbursed
by the Company in respect of Expenses relating to, arising out of or resulting
from any Indemnifiable Claim in respect of which it shall have been determined,
following the final disposition of such Indemnifiable Claim and in accordance
with Section 7, that Indemnitee is not entitled to indemnification hereunder.

 

4.                                      Indemnification for Additional
Expenses.  Without limiting the generality or effect of the foregoing, the
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request accompanied by supporting documentation for
specific Expenses to be reimbursed or advanced, any and all Expenses paid or
incurred by Indemnitee or which Indemnitee determines in good faith are
reasonably likely to be paid or incurred by Indemnitee in connection with any
Claim made, instituted or conducted by Indemnitee for (a) indemnification or
reimbursement or advance payment of Expenses by the Company under any provision
of this Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.

 

5.                                      Partial Indemnity.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any Indemnifiable Loss but not for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

6.                                      Procedure for Notification. To obtain
indemnification under this Agreement in respect of an Indemnifiable Claim or
Indemnifiable Loss, Indemnitee shall submit to the Company a written request
therefor, including a brief description (based upon information then available
to Indemnitee) of such Indemnifiable Claim or Indemnifiable Loss.  If, at the
time of the receipt of such request, the Company has directors’ and officers’
liability insurance in effect under which coverage for such Indemnifiable Claim
or Indemnifiable Loss is potentially available, the Company shall give prompt
written notice of such Indemnifiable Claim or Indemnifiable Loss to the
applicable insurers in accordance with the procedures set forth in the
applicable policies.  The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers and, upon Indemnitee’s request,
copies of all subsequent correspondence between the Company and such insurers
regarding the Indemnifiable Claim or Indemnifiable Loss, in each case
substantially concurrently with the delivery thereof by the Company.  The
failure by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.

 

7

--------------------------------------------------------------------------------



 

7.                                      Determination of Right to
Indemnification.

 

(a)                                 To the extent that Indemnitee shall have
been successful on the merits or otherwise in defense of any Indemnifiable Claim
or any portion thereof or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee shall be indemnified
against all Indemnifiable Losses relating to, arising out of or resulting from
such Indemnifiable Claim in accordance with Section 2 and no Indemnification
Eligibility Requirement Determination (as defined in Section 7(b)) shall be
required.

 

(b)                                 To the extent that the provisions of
Section 7(a) are inapplicable to an Indemnifiable Claim that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied the
applicable Indemnification Eligibility Requirement (an “Indemnification
Eligibility Requirement Determination”) shall be made as follows: (i) if a
Change in Control shall not have occurred, or if a Change in Control shall have
occurred but Indemnitee shall have requested that the Indemnification
Eligibility Requirement Determination be made pursuant to this clause (i),
(A) by a majority vote of the Disinterested Directors, even if less than a
quorum of the Board, (B) if such Disinterested Directors so direct, by a
majority vote of a committee of Disinterested Directors designated by a majority
vote of all Disinterested Directors, even if less than a quorum or (C) if there
are no such Disinterested Directors, or if a majority of the Disinterested
Directors so direct, by Independent Counsel in a written opinion addressed to
the Board, a copy of which shall be delivered to Indemnitee; and (ii) if a
Change in Control shall have occurred and Indemnitee shall not have requested
that the Indemnification Eligibility Requirement Determination be made pursuant
to clause (i), by Independent Counsel in a written opinion addressed to the
Board, a copy of which shall be delivered to Indemnitee.  Indemnitee shall
cooperate with reasonable requests of the individual or firm making such
Indemnification Eligibility Requirement Determination, including providing to
such Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination without incurring any unreimbursed
cost in connection therewith.  The Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific costs and expenses to be
reimbursed or advanced, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
Person making such Indemnification Eligibility Requirement Determination.

 

(c)                                  The Company shall use its reasonable
efforts to cause any Indemnification Eligibility Requirement Determination
required under Section 7(b) to be made as promptly as practicable.  If (i) the
Person empowered or selected under Section 7 to make the Indemnification
Eligibility Requirement Determination shall not have made a determination within
30 calendar days after the later of (A) receipt by the Company of written notice
from Indemnitee advising the Company of the final

 

8

--------------------------------------------------------------------------------



 

disposition of the applicable Indemnifiable Claim (the date of such receipt
being the “Notification Date”) and (B) the final selection of an Independent
Counsel, if the Indemnification Eligibility Requirement Determination is to be
made by Independent Counsel, in accordance with Section 7(b), and
(ii) Indemnitee shall have fulfilled his or her obligations set forth in the
second sentence of Section 7(b), then Indemnitee shall be deemed to have
satisfied the applicable Indemnification Eligibility Requirement; provided that
such 30-day period may be extended for a reasonable time, not to exceed an
additional 30 calendar days, if the Person making such determination in good
faith requires such additional time for the obtaining or evaluation of
documentation and/or information relating thereto.

 

(d)                                 If (i) Indemnitee shall be entitled to
indemnification hereunder against any Indemnifiable Losses pursuant to
Section 7(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, or (iii) Indemnitee has been determined or deemed pursuant
to Section 7(b) or (c) to have satisfied the applicable Indemnification
Eligibility Requirement, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.  Nothing
herein is intended to mean or imply that the Company is intending to use
Section 145(f) of the Delaware General Corporation Law to dispense with a
requirement that Indemnitee meet the applicable standard of conduct where it is
otherwise required by such statute.

 

(e)                                  If an Indemnification Eligibility
Requirement Determination is to be made by Independent Counsel pursuant to
Section 7(b)(i), the Independent Counsel shall be selected in accordance with
Section 7(b)(i), and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected.  If
an Indemnification Eligibility Requirement Determination is to be made by
Independent Counsel pursuant to Section 7(b)(ii), the Independent Counsel shall
be selected in accordance with Section 7(b)(ii), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  In either case, Indemnitee or the Company, as applicable,
may, within five business days after receiving written notice of selection from
the other, deliver to the other a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not satisfy the criteria set forth in the
definition of “Independent Counsel” in Section 1(l), and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the Person so selected shall act as Independent Counsel. 
If such written objection is properly and timely made and substantiated, (i) the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such

 

9

--------------------------------------------------------------------------------



 

objection is withdrawn or a court has determined that such objection is without
merit and (ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and
notice.  If applicable, the provisions of clause (ii) of the immediately
preceding sentence shall apply to successive alternative selections.  If no
Independent Counsel that is permitted under the foregoing provisions of this
Section 7(e) to make the Indemnification Eligibility Requirement Determination
shall have been selected within 30 calendar days after the Company gives its
initial notice pursuant to the first sentence of this Section 7(e) or Indemnitee
gives its initial notice pursuant to the second sentence of this Section 7(e),
as the case may be, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware for resolution of any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person or firm selected by the Court or by such other person as the Court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel.  In
all events, the Company shall pay all of the actual and reasonable fees and
expenses of the Independent Counsel incurred in connection with the Independent
Counsel’s determination pursuant to Section 7(b).

 

8.                                      Presumption of Entitlement. 
Notwithstanding any other provision hereof, in making any Indemnification
Eligibility Requirement Determination, the Person making such determination
shall presume that Indemnitee has satisfied the applicable Indemnification
Eligibility Requirement, and the Company may overcome such presumption only by
its adducing clear and convincing evidence to the contrary.  Any Indemnification
Eligibility Requirement Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Court of Chancery of the State of Delaware. 
No determination by the Company (including by its Disinterested Directors, a
committee thereof or any Independent Counsel) that Indemnitee has not satisfied
any applicable Indemnification Eligibility Requirement shall be a defense to any
Claim by Indemnitee for indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that Indemnitee has
not met any applicable Indemnification Eligibility Requirement.

 

9.                                      No Other Presumption.  For purposes of
this Agreement, the termination of any Claim by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere or its equivalent, will not create a presumption that Indemnitee did
not meet any applicable Indemnification Eligibility Requirement or that
indemnification hereunder is otherwise not permitted.

 

10.                               Non-Exclusivity.  The rights of Indemnitee
hereunder will be in addition to, and shall not diminish or abrogate, any other
rights Indemnitee may have under any Other Indemnity Provisions ; provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will

 

10

--------------------------------------------------------------------------------



 

without further action be deemed to have such greater right hereunder, and
(b) to the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, Indemnitee will be deemed to have such greater
right hereunder. In the event that the Company adopts any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision, then notwithstanding such amendments, the Indemnitee will
without further action be deemed to have the rights to indemnification that
existed immediately prior to the adoption of such amendment and such amendments
shall not be effective against Indemnitee.

 

11.                               Liability Insurance and Funding.  For the
duration of Indemnitee’s service as a director and/or officer of the Company and
for not less than five years thereafter, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
Indemnitee that is at least as favorable in scope and amount to that provided by
the Company’s current policies of directors’ and officers’ liability insurance. 
Upon request, the Company shall provide Indemnitee or his or her counsel with a
copy of all directors’ and officers’ liability insurance applications, binders,
policies, declarations, endorsements and other related materials.  In all
policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy.  Notwithstanding the foregoing, (i) the Company may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including without limitation a letter of credit, to ensure the payment of such
amounts as may be necessary to satisfy its obligations to indemnify and advance
expenses pursuant to this Agreement and (ii) in renewing or seeking to renew any
insurance hereunder, the Company will not be required to expend more than 3.0
times the premium amount of the immediately preceding policy period (equitably
adjusted if necessary to reflect differences in policy periods).

 

12.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the related rights of recovery of Indemnitee against other Persons (other
than Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(i). 
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).

 

13.                               No Duplication of Payments.  The Company shall
not be liable under this Agreement to make any payment to Indemnitee in respect
of any Indemnifiable Losses to the extent Indemnitee has otherwise already
actually received payment (net of Expenses incurred in connection therewith)
under any insurance policy, the Constituent Documents and Other Indemnity
Provisions or otherwise (including from any entity or enterprise referred to in

 

11

--------------------------------------------------------------------------------



 

clause (i) of the definition of “Indemnifiable Claim” in Section 1(i)) in
respect of such Indemnifiable Losses otherwise indemnifiable hereunder.

 

14.                               Defense of Claims.  Subject to the provisions
of applicable policies of directors’ and officers’ liability insurance, the
Company shall be entitled to participate in the defense of any Indemnifiable
Claim or to assume or lead the defense thereof with counsel reasonably
satisfactory to the Indemnitee; provided that if Indemnitee determines, after
consultation with counsel selected by Indemnitee, that (a) the use of counsel
chosen by the Company to represent Indemnitee would present such counsel with an
actual or potential conflict, (b) the named parties in any such Indemnifiable
Claim (including any impleaded parties) include both the Company and Indemnitee
and Indemnitee shall conclude that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, (c) any such representation by such counsel would be
precluded under the applicable standards of professional conduct then
prevailing, or (d) Indemnitee has interests in the claim or underlying subject
matter that are different from or in addition to those of other Persons against
whom the Claim has been made or might reasonably be expected to be made, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular
Indemnifiable Claim for all indemnitees in Indemnitee’s circumstances) at the
Company’s expense.  The Company shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any threatened or pending
Indemnifiable Claim effected without the Company’s prior written consent.  The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any threatened or pending Indemnifiable Claim which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of the
Indemnitee from all liability on any claims that are the subject matter of such
Indemnifiable Claim.  Neither the Company nor Indemnitee shall unreasonably
withhold its consent to any proposed settlement; provided that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.

 

15.                               Contribution.  To the fullest extent permitted
by law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason, subject to the proviso below, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the Indemnifiable Losses in such
proportion as is deemed fair and reasonable in light of the circumstances of
such Indemnifiable Claim in order to reflect (i) the relative benefits received
by the Company and Indemnitee and/or loss suffered by the Indemnitee, as the
case may be, as a result of the events or transactions giving rise to such
action, suit or other proceeding; (ii) the relative fault of the Company (and
its officers, directors, employees and agents) and Indemnitee in connection with
such events or transactions; and (iii) any other relevant equitable
considerations, including any losses of the Indemnitee, in connection with such
events or transactions; provided, that, (x) Indemnitee has met the
Indemnification Eligibility Requirement in accordance with Section 7 and
(y) (i) except as provided in Sections 4 and 21 or in connection with such
Indemnitee’s rights with respect to a Change in Control, the Indemnifiable
Losses are not associated with a Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or authorized the proceeding in connection with such Claim.

 

12

--------------------------------------------------------------------------------



 

16.                               Successors, Binding Agreement and Survival.

 

(a)                                 The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place.  This Agreement shall be binding upon and inure
to the benefit of the Company and any successor to the Company, including
without limitation any Person acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for purposes of this Agreement), but shall
not otherwise be assignable or delegable by the Company.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Indemnitee’s personal or legal representatives,
executors, administrators, heirs, distributees, legatees and other successors.

 

(c)                                  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in Sections 16(a) and 16(b).  Without limiting the generality
or effect of the foregoing, Indemnitee’s right to receive payments hereunder
shall not be assignable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by the Indemnitee’s will or by the laws of
descent and distribution, and, in the event of any attempted assignment or
transfer contrary to this Section 16(c), the Company shall have no liability to
pay any amount so attempted to be assigned or transferred.

 

(d)                                 For the avoidance of doubt, this Agreement
shall survive and continue after any termination of Indemnitee’s service as a
director, officer, employee or agent of the Company or as a director, officer,
employee, member, manager, trustee or agent of any Subsidiary or other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit, as to which Indemnitee is
or was serving at the request of the Company.

 

(e)                                  [For employees: This Agreement is not, and
shall not be deemed as, an employment agreement between the Company (or any of
its Subsidiaries or affiliates) and Indemnitee.  Indemnitee specifically
acknowledges that any employment with the Company or any of its Subsidiaries is
at will and the Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
agreement between Indemnitee and the Company or its Subsidiary.]

 

17.                               Notices.  For all purposes of this Agreement,
all communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder must be in writing and
shall be deemed to have been duly given when hand delivered or dispatched as a
PDF by electronic transmission (with receipt confirmed), or

 

13

--------------------------------------------------------------------------------



 

one business day after having been sent for next-day delivery by a nationally
recognized overnight courier service, addressed to the Company (to the attention
of the Secretary of the Company) and to Indemnitee at the applicable address
shown on the signature page hereto, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.

 

18.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Delaware,
without giving effect to the principles of conflict of laws of such State.  The
Company and Indemnitee each hereby irrevocably consent to the jurisdiction of
the Chancery Court of the State of Delaware for all purposes in connection with
any action or proceeding which arises out of or relates to this Agreement, waive
all procedural objections to suit in that jurisdiction, including without
limitation objections as to venue or inconvenience, agree that service in any
such action may be made by notice given in accordance with Section 17 and also
agree that any action instituted under this Agreement shall be brought only in
the Chancery Court of the State of Delaware.

 

19.                               Validity.  If any provision of this Agreement
or the application of any provision hereof to any Person or circumstance is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other Person or circumstance shall not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal.  In the event that any court or other
adjudicative body shall decline to reform any provision of this Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
immediately preceding sentence, the parties thereto shall take all such action
as may be necessary or appropriate to replace the provision so held to be
invalid, unenforceable or otherwise illegal with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, unenforceable or
otherwise illegal.

 

20.                               Miscellaneous.  No provision of this Agreement
may be waived, modified or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Indemnitee and the Company.  No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.

 

21.                               Legal Fees and Expenses.  It is the intent of
the Company that Indemnitee not be required to incur legal fees and or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder.  Accordingly, without limiting the
generality or effect of any other provision hereof, if it should reasonably
appear to Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the

 

14

--------------------------------------------------------------------------------



 

event that the Company or any other Person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to improperly deny, or to improperly recover
from, Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes the Indemnitee from time to time
to retain counsel of Indemnitee’s choice (so long as such counsel is not then
serving as counsel to the Company or any of its Subsidiaries), at the expense of
the Company as hereafter provided, to advise and represent Indemnitee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other Person affiliated with the Company, in any jurisdiction.  Without
limiting the generality or effect of any other provision hereof or respect to
whether Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses actually and reasonably
incurred by Indemnitee in connection with any of the foregoing.

 

22.                               Certain Interpretive Matters.  Unless the
context of this Agreement otherwise requires, (1) “it” or “its” or words of any
gender include each other gender, (2) words using the singular or plural number
also include the plural or singular number, respectively, (3) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (4) the terms “Article,” “Section,” “Annex” or “Exhibit” refer
to the specified Article, Section, Annex or Exhibit of or to this Agreement,
(5) the terms “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation” (whether or not so expressed), and
(6) the word “or” is disjunctive but not exclusive.  Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day.  As used herein, “business day” means any
day other than Saturday, Sunday or a United States federal holiday.

 

23.                               Entire Agreement.  This Agreement and the
Constituent Documents constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter of this Agreement.  Any prior agreements or
understandings between the parties hereto with respect to indemnification are
hereby terminated and of no further force or effect.

 

24.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

By:

 

 

 

 

 

16

--------------------------------------------------------------------------------